Citation Nr: 0620751	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  98-15 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).   


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1968 to November 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In a statement of January 2006, the veteran claims that his 
current back problems are related to service.  This issue is 
referred to the RO for appropriate action.  
FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service connected PTSD is evaluated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  He claims that an increased rating is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Under Diagnostic Code 9411, a 30 percent 
evaluation is available where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).

Analysis
The veteran asserts that his PTSD is more disabling than the 
current 10 percent rating indicates.  He claims that he does 
not like to talk about what happened to him because it makes 
him feel like he is in Vietnam to do so.  He described 
altercations wherein he threatened others on the road that 
occurred in the early 1990s.  

VA PTSD examination records from the late 1990's reveal the 
veteran's complaints of nightmares and intrusive thoughts of 
Vietnam experiences, sleep disturbance, irritability, crowd 
avoidance, and hypervigilance. Clinically, it was reported 
though that many of the veteran's symptoms had resolved, and 
his GAF score was consistently 65. More recent clinical data 
reveals that his PTSD symptoms are not as prevalent.  For 
instance in a 2002 VA PTSD examination, the veteran 
complained of combat dreams without nightmares. In a 
September 2005 VA PTSD examination, it was reported that 
while the veteran apparently had some dreams related to 
Vietnam, he was unable to remember the content of the dreams. 

On recent examination, the examiner found that the veteran 
was unable to adequately report symptoms that warrant a 
diagnosis of PTSD and the examiner was reluctant to assign a 
diagnosis of PTSD.  (This does not mean that VA does not 
recognize the veteran's PTSD.  Service-connection remains in 
effect for this disorder; his current level of disability is 
the primary concern of this decision).  No other significant 
symptoms were shown.  He has good hygiene; he is cooperative, 
and oriented in all spheres.  He planned to retire from 
working in approximately 18 months.  There are no indications 
of depression or anxiety or psychotic manifestations, 
according to the most recent VA medical examination. There is 
some indication from the records in the recent past that the 
veteran avoids crowds and his personal contacts are limited.  
However, from a social and occupational adaptability 
standpoint, it is noted that he is married and most recently 
he was described as functioning at a high level, based on his 
continued work as a long haul truck driver for many years.  
Intermittent periods of an inability to perform occupation 
tasks has not been shown to be impaired.  The veteran's 
complaints of nearly coming to blows with others on the road 
may be true, but there is not evidence that he did come to 
blows with anyone and he has had no trouble with the police. 
There is no evidence of memory loss.  The veteran's PTSD 
symptoms have been clinically described as residual in form, 
and his psychiatric diagnosis was deferred. In September 2005 
the veteran's GAF score was 75.  These symptoms do not 
approximate those required for a 30 percent rating.  

A GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score from 71 to 80 represents a 
condition in which if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors; 
or no more than slight impairment in social, occupational, or 
school functioning.  Id., at 47 See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

The record includes statements from the veteran and his 
spouse concerning his PTSD condition. Generally, lay 
testimony is determined to be insufficient evidence because 
laypersons generally lack the expertise necessary to opine on 
matters involving medical knowledge. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

The Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a higher 
disability evaluation of 30 percent.  38 C.F.R. §  4.7. The 
veteran's PTSD is not productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
related symptoms.  The symptoms reported appear to be 
consistent to the GAF scores assigned through out the 
applicable period under review.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence does not 
support the veteran's claim, and an increased rating for PTSD 
is not warranted.    

Duties to Notify and Assist
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In September 2002 and in June 2004, VA sent letters notifying 
the veteran of the evidence necessary to establish an 
increased rating. The veteran has been informed of what she 
was expected to provide and what VA would obtain on his 
behalf, and asked him to provide VA with any evidence he may 
have pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify.  Any defect with respect to 
the timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been afforded VA medical examinations to evaluate his 
service connected PTSD.  As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran. 
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER


A rating in excess of 10 percent for PTSD is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


